Citation Nr: 0909723	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-41 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disability involving the cervical and lumbosacral spine has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The case was brought before the Board in December 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim. The requested development 
having been partially complete, the case is once again before 
the Board for appellate consideration of the issues on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, the claim must once again be remanded for 
further development; the RO failed to follow the prior Remand 
order.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran alleges his current cervical and lumbosacral 
spine disabilities are due to in-service injuries.  He 
concedes both pre-service and post-service spine injuries, 
but contends his in-service injuries are the source of his 
current disabilities.  

Most significantly, the Veteran suffered a pre-service 
cervical spine injury in September 1966 when he dived in a 
lake, hit the bottom of the lake and fractured cervical 
vertebrae.

While in service, the Veteran slipped and fell in a latrine 
in February 1967 and was in a motor vehicle accident (MVA) in 
April 1967.  After service, the Veteran was in serious MVAs 
in February 1996 and again in February 2000.  The records 
also indicate the Veteran fell at work and injured his low 
back in February 1980.  

The Veteran alleges he received Worker's Compensation from 
the State of Missouri for his occupational injuries as well 
as disability benefits from the Social Security 
Administration (SSA).

The Board last remanded this claim, in part, to obtain SSA 
disability benefit and Worker's Compensation benefit records, 
to include any and all medical records associated with the 
awards.  The RO obtained SSA disability records, but no 
attempt was made to obtain Worker's Compensation records.  
Rather, the RO requested the Veteran to identify the state in 
which benefits were received.  The Veteran did not respond.  
The claims file, however, already indicates the Veteran 
received Worker's Compensation benefits for a period of two 
to three months from the State of Missouri following the 
February 1996 MVA.  The RO should make further attempts to 
obtain these records as they are clearly relevant to the 
etiology of his claimed spine disabilities.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Huntington, Kentucky from April 2008 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Contact the appropriate agency in the 
state of Missouri for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the Veteran's claim(s) 
and award(s) of Worker's Compensation 
benefits.  Any attempts to obtain records 
that are ultimately unsuccessful should be 
documented in the claims folder.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

